Citation Nr: 9905194	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-49 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the Los 
Angeles, California, Regional Office (RO) which, in 
pertinent, denied service connection for the cause of the 
veteran's death.  In November 1998, the appellant was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  The appellant has represented herself 
throughout this appeal.  


REMAND

The appellant asserts on appeal that service connection for 
the cause of the veteran's death is warranted as the 
veteran's fatal cancer must have been caused by his presumed 
Agent Orange exposure while in the Republic of Vietnam.  At 
the November 1998 hearing before the undersigned Member of 
the Board, the appellant testified that Edwin L. Jacobs, 
M.D., was the veteran's treating oncologist for the entire 
duration of his fatal illness.  In reviewing the claims file, 
the Board observes that written statements from Dr. Jacobs 
dated in November 1994 and July 1996 have been incorporated 
into the record.  Dr. Jacobs advanced that the veteran had a 
"metastatic adenocarcinoma of unknown primary."  The doctor 
clarified that "it is at least as likely as not that [the 
veteran's] cancer began as carcinoma of the lung."  Clinical 
documentation from Dr. Jacobs has not been incorporated into 
the record.  Additionally, the Board notes that the appellant 
has submitted billing records from Raymond H. M. Schaerf, 
M.D., Daniel Levitan, M.D., Melvin A. Belafsky, M.D., 
Philippe J. Quilici, M.D., Kerry E. Weiner, M.D., Howard C. 
Frydman, M.D., James Roach, Jr., M.D., and St. Joseph Medical 
Center associated with their treatment of the veteran.  
Clinical documentation from the identified physicians has not 
been incorporated into the record.  While the reports of 
various diagnostic studies conducted at St. Joseph Medical 
Center are of record, clinical documentation of the veteran's 
treatment at the medical facility has not been incorporated 
into the claims file.  Given the nature of the issues raised 
by the instant appeal, the Board finds that additional 
development of the record would be helpful.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should contact Edwin L. 
Jacobs, M.D., Raymond H. M. Schaerf, 
M.D., Daniel Levitan, M.D., Melvin A. 
Belafsky, M.D., Philippe J. Quilici, 
M.D., Kerry E. Weiner, M.D., Howard C. 
Frydman, M.D., James Roach, Jr., M.D., 
and the St. Joseph Medical Center and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the claims file.  

2.  The appellant is placed on notice 
that she has a duty to submit evidence of 
a well-grounded claim for service 
connection for the cause of the veteran's 
death.  Such documentation should consist 
of competent evidence linking the 
veteran's demise to active service.  The 
Board reserves the right to deny the 
instant claim as not well-grounded if the 
appellant does not meet the threshold 
evidentiary requirement.  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Veterans 
Appeals (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the appellant's claim.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).  

NDREWS



- 4 -


